REASONS FOR ALLOWANCE
Application Status
This action is responsive to the claims filed 6/9/2022.
Claims 18-35 are currently pending. 
Allowable Subject Matter
Claims 18-35 are allowed.
The following is an Examiner’s statement of reasons for allowance for claims 18 and 27: the prior art has been found to disclose related portable power tools as evidenced by the prior art of record; however, the prior art fails to disclose a mounted machining tool coaxial with the output shaft in combination with the arrangement defined by the first, second, and third planes. For example, a significant redesign of Yang’s tool (internal components, gripping portion, etc.) would be required in order to achieve the claimed arrangement of claim 18 and 27. Claim 35 is allowable because it would also require a significant modification of Yang’s tool modified by Siedler. As Applicant correctly points out, the third plane of Yang modified by Siedler would not intersect the fan as required by claim 35.
Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731